Citation Nr: 0014478	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  98-10 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office in 
White River Junction, Vermont


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for a lumbosacral strain with degenerative disc disease.

2.  Entitlement to an initial rating higher than 10 percent 
for a cervical strain.

3.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel
INTRODUCTION

The veteran served on active duty in the military from 
January 11, 1980, to August 3, 1981.  He also had 5 months 
and 7 days of active service prior to January 11, 1980.  

In September 1996, the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO) in White River 
Junction, Vermont, denied the veteran's claim for service 
connection for residuals of a back injury.  He did not 
perfect a timely appeal of that decision.

On November 24, 1997, the RO received a statement from the 
veteran's representative requesting that the claim for the 
back condition be reopened.  The representative also 
indicated the claim for the back condition included the 
neck and shoulders as "part and parcel" of the back injury.  
In May 1998, the RO denied the petition to reopen the claim 
for the residuals of the back injury and, in that decision, 
also referred to the neck and shoulders.  The veteran 
appealed to the Board of Veterans' Appeals (Board).  He 
subsequently testified at a hearing at the RO in August 1998 
and, in April 1999, the hearing officer granted service 
connection for lumbosacral strain with degenerative disc 
disease and assigned a 20 percent rating.  The hearing 
officer also granted service connection for cervical strain 
and assigned a 10 percent rating, but the hearing officer 
denied service connection for a right shoulder disorder.

Since the veteran is contesting the propriety of the initial 
20 and 10 percent ratings assigned for his back and neck 
disabilities, respectively, the Board must consider whether 
he is entitled to higher initial ratings for these conditions 
and whether "staged" ratings are warranted in light of a 
precedent decision of the United States Court of Appeals for 
Veterans Claims (Court).  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The decision below addresses the rating 
issues; the service connection claim is addressed in the 
remand that follows the decision.



FINDINGS OF FACT

1.  The veteran has experienced functional debility that 
equates to no more than moderate limitation of motion in his 
low back with no signs of radiculopathy or sciatic neuropathy 
involving his lower extremities.

2.  The veteran has experienced functional debility that 
equates to no more than slight limitation of motion in his 
neck with no signs of cervical radiculopathy involving his 
upper extremities.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for the 
lumbosacral strain with degenerative disc disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5292, 5293, 5295 (1999).

2.  The criteria for a rating higher than 10 percent for the 
cervical strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5290 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which is 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account his entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Before proceeding with its analysis of these claims, the 
Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased (i.e., 
higher) rating for an already service-connected disability, 
as opposed to a case in which the veteran expresses 
dissatisfaction with the assignment of an initial rating 
where the disability in question has just been recognized as 
service connected.  In the former instance, the Court held 
that the holding of Francisco v. Brown, 7 Vet. App. 55, 58 
(1994)-that the current level of disability is of primary 
importance when assessing an increased rating claim-applies.  
In the latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of the initial 
ratings for his lumbosacral and cervical spine disabilities, 
the Francisco holding does not apply; rather, VA must assess 
his level of disability from the date of his initial 
application for service connection and determine whether his 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged" ratings.

In March 2000, in light of the Fenderson decision, the RO 
considered the propriety of the initial 20 and 10 percent 
ratings for the lumbosacral and cervical disabilities and 
determined that higher ratings were not warranted.  The RO 
also apprised the veteran of its decision, the reasons and 
bases for it, and the applicable legal authority, in a 
statement of the case later that month, and his 
representative thereafter submitted a statement in May 2000 
continuing to appeal for higher initial ratings for these 
conditions.  Therefore, the veteran will not be prejudiced by 
the Board adjudicating these claims.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Lumbosacral Strain with Degenerative Disc Disease

The RO assigned a 20 percent rating for this disability 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295, as a 
residual of an injury the veteran sustained during service in 
April 1980 when he fell off a tank.  Under Code 5295, a 20 
percent rating is warranted if there is evidence of muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in the standing position.  A 40 percent rating, 
which is the highest rating under this code, requires 
evidence of severe impairment with listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.

Also, according to Code 5010, arthritis, if, as here, due to 
trauma and substantiated by X-ray findings, is to be rated as 
degenerative arthritis under Code 5003.  Code 5003, in turn, 
indicates that the arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint(s) involved-which, in this case, is 
Code 5292 for limitation of motion of the lumbar segment of 
the spine.  If the limitation of motion is moderate, then a 
20 percent rating is warranted under Code 5292 and, if 
severe, a 40 percent rating.  When, however, the limitation 
of motion of the specific joint(s) involved is noncompensable 
under the appropriate diagnostic code, a 10 percent rating is 
for application for each such major joint or group of minor 
joints affected by the limitation of motion, which is to be 
combined, not added, under Code 5003.  Additionally, the 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent rating is warranted if there is evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.

Degenerative disc disease is ratable under 38 C.F.R. § 4.71a, 
Code 5293 which allows for a 20 percent rating when the 
condition is moderate, recurring attacks.  A 40 percent 
rating is warranted for severe disc syndrome, recurring 
attacks with intermittent relief; a 60 percent rating is 
warranted for pronounced disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  Code 
5293.  

The veteran alleges that he experiences far more pain and 
limitation of motion in his low back than is contemplated by 
the 20 percent rating initially assigned.  He also alleges 
that his symptoms are even more prevalent during cold or wet 
weather, or during prolonged sitting, standing, or lying  In 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), the Court 
held that, when assessing the severity of a musculoskeletal 
disability such as the one at issue, VA must consider the 
extent of the veteran's pain and painful motion, in addition 
to any limited or excess movement, weakness, premature or 
excess fatigability, and incoordination, assuming these 
factors are not already contemplated by the governing rating 
criteria.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59.

On some occasions, when examined by VA and other doctors 
since filing his claim, there have been objective clinical 
indications confirming that the veteran experiences pain and 
painful motion in his low back (the lumbar segment of his 
spine), such as during his December 1998 VA compensation 
evaluation and as his private chiropractor indicated in a 
December 1997 statement.  But there also have been other 
instances when there were no objective clinical signs of pain 
or painful motion, such as during the veteran's most recent 
VA compensation evaluation in February 2000, and when he 
earlier was examined by VA in July 1996, when his pain was 
limited to the cervical and thoracic (dorsal) segments of his 
spine, as opposed to the lumbar segment.  However, since 
there is equally probative evidence, for and against the 
claim, as to whether he experiences pain and painful motion, 
the Board assumes that he does, particularly since his wife 
also submitted a statement in August 1998 concerning the 
extent of his pain, as did one of his friends in November 
1997.

But the pain and painful motion, alone, are not sufficient to 
warrant an initial rating higher than 20 percent since Codes 
5003, 5010, 5293, and 5295 all take into account the fact 
that the veteran will, at times, experience these symptoms-
in addition to any muscle spasm that might also cause pain 
and painful motion.  Consequently, to receive a higher 
initial rating, there also must be medical evidence of 
relevant additional functional impairment related to the pain 
and painful motion, such as in terms of additional limitation 
of motion, weakness, premature fatigability, etc.  Since 
there is no such medical evidence in this case, the appeal 
for a higher initial rating must be denied.

The VA physician who examined the veteran for compensation 
purposes most recently, in February 2000, indicated that 
there was no clinical evidence of a spinal deformity or 
abnormal curvature of the spine.  Also, the veteran had a 
normal gait, and he was able to heel, toe and tandem walk.  
Furthermore, there were no signs of weakness, muscle spasm, 
point tenderness, or neurological or vascular impairment, 
and, although he had some limitation of motion in his low 
back, it certainly was no more than moderate according to 
Code 5292 since he was able to flex forward and rotate his 
low back to each side from 0 to 90 degrees, and to extend 
backward and rotate it to each side from 0 to 28 degrees.  
Similar findings were noted during the earlier VA 
compensation evaluation in July 1996, in terms of the absence 
of any clinical evidence of weakness, muscle spasm, point 
tenderness, or neurological or vascular impairment, but also 
insofar as the extent of his range of motion, which was the 
same on forward flexion, from 0 to 90 degrees, essentially 
the same on backward extension, from 0 to 30 degrees, and 
even slightly better on lateral flexion to each side, from 0 
to 40 degrees.  Rotation of his low back was from 0 to 35 
degrees, which also is no more than moderately limited.  
Code 5292.

The results of the February 2000 and July 1996 VA 
compensation evaluations also are consistent with the results 
of VA compensation evaluations conducted during the interim, 
in April and December 1998.  During the April 1998 
evaluation, the veteran had "full" range of motion in the 
lumbar segment of his spine, as well as a normal gait, and he 
did not have any difficulty performing a heel and toe walk.  
In fact, the examiner indicated the veteran "easily" did 
that test maneuver.  He also did not have any difficulty 
squatting and did not have any signs of weakness or 
neurological or vascular impairment.  The same was true, for 
the most part, during his December 1998 VA compensation 
evaluation, except that he had spasm along the paravertebral 
muscles of the lumbar segment of his spine, from L2 to S1, 
bilaterally, a positive straight leg raising test for pain at 
approximately 50 degrees, and painful motion after 60 degrees 
of forward flexion.  But, again, the extent of his pain and 
muscle spasm is contemplated by his 20 percent rating, 
especially since, despite these symptoms, he still maintained 
"full" range motion in all directions (forward flexion, 
backward extension, lateral flexion, and rotation).  So these 
symptoms do not provide a basis for assigning a higher 
initial rating, even acknowledging their existence.

The veteran also is not entitled to a higher initial rating 
under any of the other potentially applicable diagnostic 
codes.  There was no clinical evidence of radiculopathy (or 
sciatic neuropathy) during any of the VA compensation 
evaluations, either in July 1996, April 1998, December 1998, 
or February 2000, so the veteran cannot receive a higher 
initial rating under Code 5293 for intervertebral disc 
syndrome (IDS).  There also is no clinical indication that he 
has ankylosis (either favorable or unfavorable) of the lumbar 
segment of his spine, so he cannot receive a higher initial 
rating under Codes 5286 or 5289.  Additionally, because there 
has been no clinical indication of a fractured vertebra, or 
residuals thereof (e.g., cord involvement, nerve paralysis, 
braces, etc.), he cannot receive a higher initial rating 
under Code 5285.

The preponderance of the evidence shows that the severity of 
the veteran's lumbosacral strain with degenerative disc 
disease has remained most commensurate with a 20 percent 
rating since he filed his claim.  Thus, this is the initial 
rating that must be assigned, and there are no grounds for 
assigning a "staged" rating pursuant to Fenderson.  See 
38 C.F.R. § 4.7.  Also, since the preponderance of the 
evidence is against a higher rating, the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Cervical Strain

The RO assigned an initial 10 percent rating for this 
disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5290, also as a residual of the injury the veteran sustained 
during service in April 1980 when he fell off the tank.  
Under Code 5290, a 10 percent rating is warranted for slight 
limitation of motion of the cervical segment of the spine; a 
20 percent rating requires moderate limitation of motion, and 
a 30 percent rating requires severe limitation of motion.

During the July 1996 VA compensation examination, the veteran 
could flex his neck forward and extend it backward to 30 
degrees.  He also could laterally flex it to each side to 40 
degrees, and he could rotate it to each side to 55 degrees.  
Regardless of the direction, range of motion to that extent 
does not warrant a rating higher than 10 percent.  Indeed, 
the VA physician who subsequently examined the veteran in 
April 1998 indicated in the diagnostic assessment that there 
was absolutely "[n]o evidence of limitation of motion or 
strength in the...spine," which included the cervical segment 
at issue.  However, another VA physician who examined 
the veteran later that year, in December 1998, indicated that 
he experienced "stiffness" in his neck, which was 
essentially the same as saying that he experienced limitation 
of motion, but that examiner did not specify the exact extent 
of the limitation of motion, and the VA physician who 
examined the veteran more recently, in February 2000, 
indicated that he could flex his neck forward from 0 to 40 
degrees, could extend it backward from 0 to 56 degrees, 
could flex it laterally to the left side from 0 to 24 
degrees, could flex it laterally to the right side from 0 to 
32 degrees, could rotate it to the left from 0 to 80 degrees, 
and could rotate it to the right from 0 to 72 degrees.  
Consequently, although that VA examiner also indicated the 
veteran experienced approximately 10 degrees of painful 
motion in each of those directions, such a loss compared to 
the motion he was capable of is minimal, and therefore best 
described as "slight."  Code 5290.  The same was true 
during his VA compensation evaluation in July 1996, when, 
despite his pain, he maintained range of motion in his neck 
that was no more than slightly limited according to Code 
5290.

There also is no alternative basis for assigning an initial 
rating higher than 10 percent, including pursuant to DeLuca 
and under Codes 5003-5010 for arthritis due to trauma, which 
the VA physician who examined the veteran most recently, 
in February 2000, indicated that he now has.  That VA 
examiner reviewed X-rays taken of the cervical segment of the 
veteran's spine, which showed "very early" degenerative 
changes at C4-5 and C5-6 when compared to X-rays previously 
taken during 1996 that were "unremarkable."  But there 
still was no clinical indication of additional functional 
impairment not already contemplated by the 10 percent rating, 
attributable to those degenerative changes-such as in terms 
of additional loss of motion in the neck, muscle spasm, 
weakness, or sensory or other neurological impairment in the 
upper extremities suggestive of cervical radiculopathy.  That 
also was the case during the earlier VA compensation 
examinations in July 1996, April 1998, and December 1998, 
when there was no objective clinical evidence during any of 
those evaluations as well of such relevant findings as 
sensory or neurological impairment in the upper extremities 
(cervical radiculopathy) or weakness, etc.  Moreover, the VA 
physician who conducted the December 1998 examination 
indicated in the report of his evaluation that he generally 
concurred with the findings that were noted by the VA 
physicians who earlier had examined the veteran in July 1996 
and April 1998.  That suggests that the severity of the 
cervical disability has not fluctuated since the veteran 
filed his claim, which, if it did, might warrant a "staged" 
rating pursuant to Fenderson.

Lastly, there is no clinical evidence of ankylosis (either 
favorable or unfavorable) involving the cervical segment of 
the veteran's spine, so he cannot receive a higher initial 
rating under Codes 5286 or 5287.  Additionally, because there 
has been no clinical indication of a fractured vertebra, or 
residuals thereof (e.g., cord involvement, nerve paralysis, 
braces, etc.), he cannot receive a higher initial rating 
under Code 5285.

For the reasons stated, the Board finds that the 
preponderance of the evidence is against the claim.  Also, 
there are no grounds for assigning a "staged" rating 
pursuant to Fenderson.  See 38 C.F.R. § 4.7.  Since the 
preponderance of the evidence is against the claim for a 
higher initial rating, the benefit-of-the-doubt rule does not 
apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

The claim for an initial rating higher than 20 percent for 
lumbosacral strain with degenerative disc disease is denied.

The claim for an initial rating higher than 10 percent for 
cervical strain is denied.


REMAND

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military-or for disability resulting from 
aggravation during service of a preexisting disease or 
injury.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303(a), 
3.306.  If chronicity of disease or injury in service is not 
shown, or is legitimately questioned, then a showing of 
continuity of symptomatology following service is required to 
support the claim.  When, however, the disease is shown as 
chronic in service, subsequent manifestations of the same 
chronic disease at any later date are service connected 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 
488, 498 (1997).

Service connection also may be granted on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  
Additionally, the Court has interpreted section 3.310(a) to 
permit service connection on a secondary basis for the degree 
of aggravation of a condition that is proximately due to or 
the result of a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

One of the veteran's allegations is that his current right 
shoulder disorders are proximately due to or the result of 
the service-connected disabilities affecting his back and 
neck.  Significantly, the RO has not considered this theory 
of entitlement.  Indeed, the statement of the case the RO 
issued in July 1998 does not contain the pertinent laws and 
regulations governing claims for either direct or secondary 
service connection; rather, it only lists the laws and 
regulations pertaining to reopening a previously denied claim 
for service connection.  These provisions are not relevant to 
the right shoulder issue because the veteran filed his claim 
for the right shoulder disorder subsequent to the RO's 
September 1996 decision that was not timely appealed, and 
which only concerned his back condition (not his right 
shoulder).  Hence, the claim for the right shoulder disorder 
is a separate claim from the one for service connection that 
concerned the back and, consequently, is not governed by laws 
and regulations relating to the finality of unappealed 
decisions and the consequent need to submit new and material 
evidence to reopen such claims.  See 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Consequently, 
the RO must provide the veteran an appropriate statement of 
the case concerning the claim for his right shoulder 
disorder, listing the laws, regulations, and other legal 
authority governing, not only claims for direct service 
connection, but also those based on secondary service 
connection.  See 38 U.S.C.A. § 7105(d)(1); 38 C.F.R. § 19.29.

The Board realizes the RO indicated in a "note" included in 
the July 1998 statement of the case that it had considered 
the veteran's complaints concerning his right shoulder as 
part of his claim for his back condition, and that, if he 
wanted to file a separate claim for his right shoulder, he 
needed to submit evidence indicating, among other things, 
that his right shoulder disorder was related to his service 
in the military.  The Board also realizes that the veteran 
did not thereafter submit any additional evidence of the type 
requested by the RO.  Nevertheless, the requirement to 
provide the veteran an appropriate statement of the case, to 
protect his procedural due process rights, was not 
discretionary-particularly when, as here, he had submitted a 
valid notice of disagreement in June 1998 specifically 
contesting the denial of his claim for service connection for 
the right shoulder disorder, but especially insofar as the RO 
had neglected to consider his possible entitlement on a 
secondary basis.

In Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the 
Court held that, where, as here, the veteran has submitted a 
valid notice of disagreement contesting the RO's denial of a 
claim, the Board must remand, and not refer, the claim to the 
RO for issuance of an appropriate statement of the case.  
Once issued, the veteran also must be given an opportunity to 
perfect an appeal of this claim.  See 38 C.F.R. §§ 19.26, 
19.29, 19.30, 19.31, 19.32, 19.33, 19.34.

Accordingly, the claim for service connection for the right 
shoulder disorder is REMANDED to the RO for the following 
development:

The RO should issue a statement of the 
case in response to the veteran's June 
1998 notice of disagreement with the 
denial of service connection for a right 
shoulder disorder-which he claims was 
directly incurred in service, from 
trauma, or, alternatively, is due to the 
service-connected disabilities affecting 
his back and neck.  If, and only if, he 
files a timely appeal, this issue should 
be returned to the Board for 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the issue the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


